DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The following addresses applicant’s remarks/amendments dated 25 July, 2022. 
Claims 1, 6, 7, 9-11, 15, 17, 19, and 20 were amended; claims 4 and 5 were cancelled, no new Claims were added. Therefore, claims 1-3 and 6-20 are pending in current application and are addressed below. 
The rejections to claims 10 and 11 under 35 U.S.C. 112(b) have been withdrawn due to amendments.
The rejection to claim 9 under 35 U.S.C. 112(d) has been withdrawn due to amendments.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the housing" in ln. 6.  There is insufficient antecedent basis for this limitation in the claim. “a housing” was not previously recited in this claim. Claim 16, as a dependent of claim 15, is similarly rejected.
Claim 17 recites the limitation "the housing" in ln. 10.  There is insufficient antecedent basis for this limitation in the claim. “a housing” was not previously recited in this claim.  Claims 18-20, as dependent on claim 17, are similarly rejected.
Claim 17 recites the limitation "a chamber" in ln. 16.  There is insufficient antecedent basis for this limitation in the claim. “a chamber” was previously recited in lns. 10-11 of this claim. Claims 18-20, as dependent on claim 17, are similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guyton US 20140126329 A1 in view of Carroll US 5369626 A, and Morris US 3688251 A, and Faber US 6301195 B1.

Regarding Claims 1, Guyton teaches a seismic sensor assembly comprising: 
a housing (110 in Fig. 2A) that defines a longitudinal axis through the seismic sensor assembly (defined along length of 105 in Fig. 2A); 
an insert comprising one or more electrical connectors and mechanically coupled to the housing (housing 105 and cap section 115, pins in socket 125, C-shaped connector 170, and mechanically coupled with features 116 and 117 Figs. 2B, 2C, and 2D; [0030-36, 43]) wherein the insert is configured to cover a chamber defined at least in part by an under side of the insert and an inner surface of the housing (chamber containing circuitry and defined by bottom of cap 115 and container 110, Fig. 2D);
a sensor (145 in Fig. 2D);
 sensor circuitry electrically coupled to the sensor (circuit board 155 Fig. 2C; [0040]) and one or more electrical connectors configured to couple to one or more cables (Fig 2C; A/D board 155 has direct solder or another suitable electrical connectors provided, [0040]; A/D board 155 has electrical connection to external connector 202 and auxiliary cable 206 [0051]); 
overvoltage protection circuitry configured to couple to the one or more electrical connectors, thereby being electrically coupled to the sensor circuitry, wherein the overvoltage protection circuitry is configured to arrest one or more voltage transients received by the one or more cables (grounding plate 208 provides path to ground through mounting plate 285 and stake 120 in Fig 2C, and is electrically connected to A/D board 155; [0051, 53, 58]); and 
a ground shield (208 in Fig 2C, paragraphs [0053] and [0058]) mechanically coupled to the housing, wherein the ground shield is coupled to the overvoltage protection circuitry via a wire (285 and 120 are electrically connected to 208 in Fig 2C, [0053, 58]), wherein the wire is coupled to the ground shield via a coupling mechanism comprising a bolt or screw (screws connected 208 and 206 in Figs. 2B and 2C), and wherein the ground shield is configured to route the one or more arrested voltage transients to earth ground via the housing (container section 110, which is part of the housing, is made out of metal which would add a pathway to ground from 208, through 110, 285, and 120, [0031, 53, 58]).  
Guyton does not explicitly teach the sensor circuitry is mounted to the insert; the overvoltage protection circuitry comprises one or more sockets and is disposed inside the housing and is coupled to the underside of the insert and the sensor circuitry, wherein the sensor circuitry is disposed between the insert and the overvoltage protection circuitry forming a subassembly of the seismic sensor assembly; and the ground shield is disposed inside of the housing.
However, Guyton inherently teaches a lightning protection circuit coupled to the underside of the insert and the sensor circuitry (electrically connected to circuit boards and cap inside of housing such that at least part of the lightning protection circuit is disposed inside of the housing, Fig. 2C and 2D, [0053, 54]) and does teach multiple circuit boards for any suitable components inside the housing (boards 155 and 160 in Fig. 2C, [0040]; one, three, or more boards, [0042]);
Carroll teaches a lightning protection circuit board (Figs. 1-5 are circuit diagrams for lightning protection for geophones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic sensor assembly in Guyton to place the lightning protection circuit of Carroll on a second board inside the housing. This would protect the sensor circuitry from damage if lightning damages the overvoltage protection circuit board. 
Guyton additionally teaches a socket with pins for electrical connections to external devices (125 in Fig. 2C; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton to use sockets on the overvoltage protection circuitry as a type of “another suitable electrical connector” [0040]. This would allow simple connections when connecting or replacing components.
Morris teaches the “inner walls of housing 10 are lined with copper 23 to provide a shield as well as a ground terminal” and this ground shield is connected to circuitry via a wire 24 (Fig. 1; Col 1, lns. 65-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton by placing the ground shield inside the housing. This would allow easy connections to ground and help electrically isolate the circuit boards from outside interference. 
Faber teaches sensor circuitry mounted to a cap (326 in Fig. 3, Col. 6 lns. 23-33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton mounting the sensor circuitry to the insert. This would allow easy external connections through the insert and aid in mounting and aligning components of the circuit. 
Additionally, Although Guyton does not explicitly say the sensor circuitry is disposed between the insert and the overvoltage protection circuitry forming a subassembly of the seismic sensor assembly, Guyton shows the circuit boards and cap aligned axially (155, 160, and 215 in Fig 2C). There are only limited combinations for the axial position of the circuit boards and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). The order of positions of the circuit boards does not change the function of either circuit board. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton in order to place the sensor circuitry in between the insert and the overvoltage protection circuitry. This would help mount and align components of the two circuits.

Regarding Claim 2, Guyton as modified above teaches the seismic sensor assembly of claim 1, wherein the sensor circuitry comprises circuitry mounted to a first board (board 155 in Fig 2C, paragraph [0040]; one, three, or more boards, paragraph [0042])
Guyton does not explicitly teach wherein the overvoltage protection circuitry comprises circuitry mounted to a second board.  
However, Guyton inherently teaches a lightning protection circuit (paragraph [0053]) and does teach multiple circuit boards for any suitable components: boards 155 and 160 in Fig 2C, paragraph [0040]; one, three, or more boards, paragraph [0042]).
	Carroll teaches a lightning protection circuit board (Figs 1-5 are circuit diagrams for lightning protection for geophones).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic sensor assembly in Guyton to place the lightning protection circuit of Carroll on a second board to avoid electromagnetic interference. Also, if lightning damages the overvoltage protection circuit board, it protects the sensor board from damage and only the overvoltage protection circuit board may need replacing. 

Regarding Claim 3, Guyton as modified above teaches the seismic sensor assembly of claim 2,
Guyton does not explicitly teach wherein a footprint of the second board is less than a footprint of the first board.  
However, one of ordinary skill in the art would recognize that the sizes of the circuit boards would be an obvious design choice since the applicant has not disclosed that the shape solves any stated problem or is for any particular purpose, and it is held that changing sizes of parts of an invention involves only routine skill in the art (In re Rose, 105 USPQ 237). Changing scaling of the circuit boards would not change the function of each board. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton in order to help mount the two boards inside of the housing.

Regarding Claim 6, Guyton as modified above teaches the seismic sensor assembly of claim 1 wherein the one or more electrical connectors comprise one or more pins (another suitable electrical connector in paragraph [0040]; connectors shown for 204, 206, and 208 in Fig 2C).  

Regarding Claim 7, Guyton as modified above teaches the seismic sensor assembly of claim 4, 
Guyton does not explicitly wherein the sensor circuitry is disposed axially between the insert and the ground shield.  
Although Guyton does not explicitly say the sensor circuitry is disposed axially between the insert and the ground shield, Guyton shows the circuit boards (and insert circuit boards are mounted on) and ground shield aligned axially (155, 160, and 208 in Fig 2C). There are only limited combinations for the axial position of the circuit boards and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). The order of positions of the circuit boards does not change the function of either circuit board. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton in order to place the sensor circuitry between the insert and ground shield to help mount and align the assembly.

Regarding Claim 8, Guyton as modified above teaches the seismic sensor assembly of claim 7, 
Guyton does not explicitly teach wherein the overvoltage protection circuitry is disposed axially between the sensor circuitry and the ground shield.  
Although Guyton does not explicitly say the overvoltage protection circuitry is disposed axially between the sensor circuitry and the ground shield, Guyton shows the circuit boards and ground shield aligned axially (155, 160, and 208 in Fig 2C). There are only limited combinations for the axial position of the circuit boards and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). The order of positions of the circuit boards does not change the function of either circuit board. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton in order to place the overvoltage protection circuit board between the sensor circuitry and ground shield to help mount and align components of the two circuits.

Regarding claim 9, Guyton as modified above teaches the seismic sensor assembly of claim 1,
Guyton does not explicitly teach wherein the ground shield is disposed internally and axially in the housing along the longitudinal axis.
Morris teaches the ground shield is disposed internally and axially in the housing along the longitudinal axis (Fig. 1; Col 1, lns. 65-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton by placing the ground shield internally and axially in the housing along the longitudinal axis. This would allow easy connections to ground and help electrically isolate the circuit boards from outside interference. 

Regarding Claim 10, Guyton as modified above teaches the seismic sensor assembly of claim 9 wherein the one or more arrested voltage transients comprise energy from one or more lightning strikes applied to the one or more electrical connectors, wherein the energy from the one or more lightning strikes is routed to the earth ground via the ground shield and the housing ([0053]).  

Regarding Claim 11, Guyton as modified above teaches the seismic sensor assembly of claim 10 wherein the energy from the one or more lightning strikes is routed to the earth ground via one or more pathways coupled to the ground shield and the housing ([0053]). 

Regarding Claim 12, Guyton as modified above teaches the seismic sensor assembly of claim 1, 
Guyton does not teach wherein the overvoltage protection circuitry comprises at least one protection circuit component.  
Carroll teaches lightning protection circuitry comprises at least one protection circuit component (Abstract, Figs 1-5; Claims 1-7 all teach using surge suppressors in geophones to protect from lightning).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic sensor assembly in Guyton to include a lightning protection component of Carroll in Guyton’s lightning protection circuitry. This would improve the lightning protection capabilities of Guyton.

Regarding Claim 13, Guyton as modified above teaches the seismic sensor assembly of claim 12, 
Guyton does not  teach a chamber defined by the ground shield disposed within the housing wherein the at least one protection circuit component is disposed within the chamber.  
Morris teaches the “inner walls of housing 10 are lined with copper 23 to provide a shield as well as a ground terminal” with circuit components inside (Fig 1; Col 1 lns 65-66).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton to define a chamber using Morris’s ground shield inside the housing to ensure electric isolation and easy connections to ground. Additionally, disposing the “at least one gas protection circuit component” within the chamber would allow easy connections to the rest of the circuitry and minimal wiring.

Regarding Claim 14, Guyton as modified above teaches the seismic sensor assembly of claim 13,
Guyton does not explicitly teach wherein the overvoltage protection circuitry comprises a board and wherein the board is disposed between the at least one protection circuit component and at least a portion of the sensor circuitry.  
However, Guyton inherently teaches a lightning protection circuit (paragraph [0053]) and does teach multiple circuit boards for any suitable components: boards 155 and 160 in Fig 2C, paragraph [0040]; one, three, or more boards, paragraph [0042]).
	Carroll teaches a lightning protection circuit board (Figs 1-5 are circuit diagrams for lightning protection for geophones).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic sensor assembly in Guyton to place the lightning protection circuit of Carroll on a second board to avoid electromagnetic interference. Also, if lightning damages the overvoltage protection circuit board, it protects the sensor board from damage and only the overvoltage protection circuit board may need replacing. 
Although Guyton does not explicitly say the overvoltage protection circuitry is disposed axially between the sensor circuitry and the ground shield, Guyton shows the circuit boards and ground shield aligned axially (155, 160, and 208 in Fig 2C). There are only limited combinations for the axial position of the circuit boards and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). The order of positions of the circuit boards does not change the function of either circuit board. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton in view of Morris in order to place the overvoltage protection circuit board between the at least one protection circuit component and at least a portion of the sensor circuitry to help mount and align components of the two circuits.

Regarding Claim 15, Guyton teaches a method comprising: 
an overvoltage protection circuit, a sensor circuit (Fig 2C; circuit board 155 is attached to external connector 202 and auxiliary cable 206, [0051], and is connected to grounding plate 208 which provides a path to ground through mounting plate 285 and stake 120, [0053]) and a housing cover of a housing (housing 105 and cap section 115 in Fig 2B), 
wherein the housing cover is mechanically coupled to the housing and configured to cover a chamber defined at least in part by an inner surface of the housing (chamber containing circuitry and defined by bottom of cap 115 and container 110 and mechanically coupled with features 116 and 117, Fig. 2D, [0030-36, 43]),
wherein the circuit board is disposed inside the housing (circuit boards 155 and 160 inside housing; Fig. 2C; [0040, 42]), 
wherein the housing cover comprises one or more electrical connectors configured to couple to the one or more cables; (pins in socket 125, C-shaped connector 170, [0043])
electrically coupling the sensor circuit board to the one or more electrical connectors (“another suitable electrical connection” for the circuit boards; [0040]); 
electrically coupling a wire of the overvoltage protection circuit board to a ground shield via a coupling mechanism that mechanically couples the ground shield to the housing (Fig 2C; circuit board 155 is attached to external connector 202 and auxiliary cable 206, [0051], and is connected to grounding plate 208 which provides a path to ground through mounting plate 285 and stake 120, [0053]), 
wherein the ground shield is configured to route the one or more arrested voltage transients to earth ground via the housing (container section 110, which is part of the housing, is made out of metal which would add a pathway to ground from 208, through 110, 285, and 120, [0031, 53, 58]); and 
securing the housing cover to the housing ([0030]).  
Guyton does not explicitly teach mounting an overvoltage protection circuit board to an underside of a housing cover and a sensor circuit board to form a subassembly of the seismic sensor assembly wherein the sensor circuit board is disposed between the housing cover and the overvoltage protection circuit board, and the overvoltage protection circuit board, wherein the overvoltage protection circuit board comprises one or more sockets, wherein the overvoltage protection circuit board is configured to arrest one or more voltage transients received by one or more cables, electrically coupling the one or more sockets to the one or more electrical connectors, and wherein the ground shield is disposed inside of the housing.
However, Guyton inherently teaches a lightning protection circuit (electrically connected to circuit boards inside of housing such that at least part of the lightning protection circuit is disposed inside of the housing, [0053]) and does teach multiple circuit boards for any suitable components inside the housing (boards 155 and 160 in Fig. 2C, [0040]; one, three, or more boards, [0042]);
Carroll teaches a lightning protection circuit board (Figs. 1-5 are circuit diagrams for lightning protection for geophones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic sensor assembly in Guyton to place the lightning protection circuit of Carroll on a second board inside the housing and configure it to arrest voltage transients received via either C-shaped connector 170 or auxiliary cable 206. This would help protect the sensor circuitry from lightning damage. 
Guyton additionally teaches a socket with pins for electrical connections to external devices (125 in Fig. 2C; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton to use sockets on the overvoltage protection circuit board as a type of “another suitable electrical connector” [0040] and connect the overvoltage protection circuit board to the sensor circuit board via these sockets. This would allow simple connections when connecting or replacing components.
Additionally, Morris teaches the “inner walls of housing 10 are lined with copper 23 to provide a shield as well as a ground terminal” and this ground shield is connected to circuitry via a wire 24 (Fig. 1; Col 1, lns. 65-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton by placing the ground shield inside the housing. This would allow easy connections to ground and help electrically isolate the circuit boards from outside interference. 
Faber teaches sensor circuitry mounted to a cap (326 in Fig. 3, Col. 6 lns. 23-33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton mounting the sensor circuitry to the insert. This would allow easy external connections through the insert and aid in mounting and aligning components of the circuit. 
Additionally, Although Guyton does not explicitly say the sensor circuit board is disposed between the housing cover and the overvoltage protection circuit board, Guyton shows the circuit boards and cap aligned axially (155, 160, and 215 in Fig 2C). There are only limited combinations for the axial position of the circuit boards and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). The order of positions of the circuit boards does not change the function of either circuit board. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton in order to place the sensor circuitry in between the insert and the overvoltage protection circuitry. This would help mount and align components of the two circuits.

Regarding Claim 16, Guyton as modified above teaches the method of claim 15, comprising arresting the one or more voltage transients via circuitry of the overvoltage protection circuit board to protect circuitry of the sensor circuit board (Guyton: paragraph [0053]; Note that this limitation is also taught by Carroll: Abstract, Figs 1-5; Claims 1-7 all teach using surge suppressors in geophones to protect from lightning).  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guyton US 20140126329 A1 in view of Carroll US 5369626 A, Morris US 3688251 A, and Huang US 20100053391 A1.

Regarding Claim 17, Guyton teaches an overvoltage protection circuitry unit kit for a seismic sensor assembly, the kit comprising: 
a board that comprises a seismic sensor circuit board comprising sensor circuitry on one side (circuit board 155 in Fig. 2C; [0040]) and mounting features that correspond to features of a subassembly of the seismic sensor assembly (circular shape of boards 155 and 160 and gaskets 165 and 177 to fit inside container section and mechanically isolate sensitive components, [0040, 41]),
that comprises a housing cover comprising one or more electrical connectors configured to couple to one or more cables (cap section 115, pins in socket 125, C-shaped connector 170, Figs. 2B, 2C, and 2D; [0030-36, 43]),  wherein the housing cover is mechanically coupled to the housing and configured to cover a chamber defined at least in part by an inner surface of the housing (chamber containing circuitry and defined by bottom of cap 115 and container 110, Fig. 2D); and 
the overvoltage protection circuitry configured to arrest one or more voltage transients received by the one or more cables (grounding plate 208 provides path to ground through mounting plate 285 and stake 120 in Fig 2C, and is electrically connected to A/D board 155; [0051, 53, 58]),
the board is disposed inside a chamber defined by the housing cover (container section 110 and cap section 115, Fig. 2C),
a ground shield  mechanically coupled to the housing (208 in Fig 2C, paragraphs [0053] and [0058]; screws connected 208 and 206 in Figs. 2B and 2C), and
wherein the ground shield is configured to route the one or more arrested voltage transients to earth ground via the housing (container section 110, which is part of the housing, is made out of metal which would add a pathway to ground from 208, through 110, 285, and 120, [0031, 53, 58]).
Guyton does not teach a board that comprises two sides, facing the first side toward the seismic sensor circuit board, and an overvoltage protection circuit board comprising overvoltage protection circuitry, wherein the sensor circuit board is disposed between the housing cover and the overvoltage protection circuit board, the overvoltage protection circuitry mounted to the second side of the board, wherein the overvoltage protection circuitry comprises at least one lightning protection circuit component; wherein the chamber is defined by a housing cover and a ground shield disposed inside a housing
However, Guyton inherently teaches a lightning protection circuit (electrically connected to circuit boards inside of housing such that at least part of the lightning protection circuit is disposed inside of the housing, [0053]) and does teach multiple circuit boards for any suitable components inside the housing (boards 155 and 160 in Fig. 2C, [0040]; one, three, or more boards, [0042]);
Huang teaches double side circuit boards with socket connectors to connect to external devices [0003]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic sensor assembly in Guyton use two sided boards similar to Huang. This would allow connections between the two boards without need for extra wires and minimize connections needed when installing the kit.
Carroll teaches a lightning protection circuit with at least one lightning protection circuit component (Abstract, Figs 1-5; Claims 1-7 all teach using surge suppressors in geophones to protect from lightning).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic sensor assembly in Guyton to place the lightning protection circuit of Carroll with surge suppressors on the second side of the board. This would make electrical connections between the boards simple and offer lightning protection to the sensor board.
Morris teaches the “inner walls of housing 10 are lined with copper 23 to provide a shield as well as a ground terminal” and this ground shield is connected to circuitry via a wire 24 and defines a chamber (Fig. 1; Col 1, lns. 65-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton by placing the ground shield inside the housing and define a chamber with the ground shield and cap section. This would allow easy connections to ground, help electrically isolate the circuit boards from outside interference, and allow access to replace components via the removable cap section. 
Additionally, Although Guyton does not explicitly teach facing the first side toward the seismic sensor circuit board and the sensor circuit board is disposed between the housing cover and the overvoltage protection circuit board, Guyton shows the circuit boards and cap aligned axially (155, 160, and 215 in Fig 2C). There are only limited combinations for the axial position of the circuit boards  or directions the two-sided board could face and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). The order of positions of the circuit boards or direction each circuit board is facing does not change the function of either circuit board. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton in order to place the sensor circuitry in between the insert and the overvoltage protection circuitry. This would help mount and align components of the two circuits.

Regarding Claim 18, Guyton as modified above teaches the overvoltage protection circuitry unit kit of claim 17 comprising a wire electrically coupled to the overvoltage protection circuitry and a coupling that comprises a dimension that accommodates a ground shield-to-housing coupling mechanism (Guyton: Fig 2C; circuit board 155 is attached to external connector 202 and auxiliary cable 206 [0051] and is connected to grounding plate 208 which provides a path to ground through mounting plate 285 and stake 120 [0053]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guyton US 20140126329 A1 in view of Carroll US 5369626 A, Morris US 3688251 A, and Huang US 20100053391, and further in view of Menard US 6786297 B1.

Regarding Claim 19, Guyton as modified above teaches the overvoltage protection circuitry unit kit of claim 17, wherein the subassembly comprises the one or more electrical connectors (“direct solder connections or another suitable electrical connector”, [0040]), 
Guyton does not explicitly teach wherein the mounting features comprise sockets and wherein receipt of the one or more electrical connectors by the sockets orients the board with respect to the subassembly.  
Menard teaches sockets which comprise sockets and wherein receipt of the electrical connectors by the sockets orients the board with respect to the subassembly (pins 141b engage in ducts 1420b form an electrical connection and align mounting board 160; Col 8, lns 43-67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton to align the mounting of circuit boards using sockets as “another suitable electrical connector” (Guyton:[0040]) as Menard teaches. This would allow minimal wiring needed inside the assembly and help align components.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guyton US 20140126329 A1 in view of Carroll US 5369626 A, Morris US 3688251 A, and Huang US 20100053391 A1, and further in view of Whitney US 20020024791 A1.

Regarding Claim 20, Guyton as modified above teaches the overvoltage protection circuitry unit kit of claim 17 wherein the subassembly comprises the one or more electrical connectors (“direct solder connections or another suitable electrical connector”, [0040])
Guyton does not explicitly teach wherein the mounting features comprise castellations for contacting the one or more electrical connectors.   
Whitney teaches mounting pads (180, 182, 184 in Fig. 5) and castellated contacts (120, 122, 124) (paragraph [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guyton in view of Whitney to mount the boards 
(Guyton: 155 and 160) using suitable electrical connectors such as the castellated contacts and mounting pads as Whitney teaches. This would allow minimal wiring needed inside the assembly.

 Response to Arguments
Applicant's arguments filed 25 July, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-3 and 6-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
In response to applicant’s argument that references fail to show certain features of applicant’s invention, it is noted that features upon which applicant relies (i.e., “an insert comprising one or more electrical connectors and mechanically coupled to the housing, the insert is configured to cover a chamber defined at least in part by an under side of the insert and an inner surface of the housing”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant argues that the insert comprises one or more electrical connectors, is mechanically coupled to the housing, and is configured to cover a chamber defined at least in part by an under side of the insert and an inner surface of the housing. However, these claim limitations were not present in the original independent claims and were presented by amendment on 25 July, 2022. Therefore, the issue of whether Guyton, Carroll, or Morris addresses these limitations are not relevant. These amended claims containing new limitations have been addressed by Guyton, Carroll, Morris, and Faber in the present Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645